Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 6/13/22 has been entered. Claims 1, 2, and 4-22 remain pending in the application. Claim 3 has been canceled. Applicant’s amendments to the claims have overcome each and every objection, 112(a) rejection, and 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/14/22. 

Drawings
The drawings are objected to because while the Specification references “Figure 7C” (e.g. in [0018]), no Fig. 7C has been provided.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Snoswell (US 2016/0053572- cited previously) in view of Shah et al. (US 2004/0047534). 	With respect to independent claim 1, Snoswell discloses a method comprising: 	arranging a sealant and a fiber optic cable proximate one another within a wellbore, the fiber optic cable having one or more optical fibers (Abstract, [0003]-[0008], [0014], [0015], [0069], and Figs. 1, 2, and 7); and 	activating a reaction of the sealant by scattering light in a gradient through the fiber optic cable resulting in curing of the sealant ([0007], [0008], and [0042]).
 	Regarding claim 1, Snoswell discloses a method of operating a fiber optic cable downhole, wherein the fiber optic cable “carr[ies] light from a light source elsewhere,” which “may for example be a... lamp elsewhere in the bottom hole assembly” ([0014] and [0069]). However, Snoswell fails to expressly recite wherein the light source elsewhere may be longitudinally extended along the casing, as instantly claimed (e.g. aboveground). Shah teaches a method of operating a fiber optic cable downhole, wherein the light source for the fiber optic cable “can be located either at the surface or downhole” ([0015]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a surface source for the fiber optic cable since it “places the optical signal processing equipment at the surface, away from the adverse conditions typically found downhole” ([0016]). Furthermore, placing the light source at the surface, i.e., “wherein the fiber optic cable extends longitudinally along the casing,” as taught by Shah, amounts to nothing more than selecting from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397
 	Further regarding claim 1, the Examiner points out that the limitation of “scattering light in a gradient” is nothing more than a natural property of light and, as such, Snoswell’s disclosure of the transmission of light through the fiber optic cable anticipates the limitation.
 	With respect to depending claim 2, Snoswell discloses wherein the sealant is located in a casing or openhole section of a wellbore (Abstract, [0004], [0015], [0057], and Figs. 1, 2, and 7). Although silent to wherein the sealant is located “in an annulus between the casing and an inner surface of a wellbore,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider placing the sealant on the annular side of the casing since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 	With respect to depending claims 4, 6, and 12, Snoswell discloses wherein the activation of the reaction is an optical initiation from the fiber optic cable (Abstract, [0003]-[0008], [0014], and [0069]). With regard to the remaining alternatives, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such sources of activation. 	With respect to depending claim 5, Snoswell discloses wherein the fiber optic cable begins activation of the reaction at a downhole portion of the sealant and wherein the reaction propagates (Abstract, [0003]-[0008], [0014], [0015], [0069], and Figs. 1, 2, and 7). Although silent to wherein the activation of the reaction “continues in an uphole direction,” as instantly claimed, a person having ordinary skill in the art before the effective filing date of the claimed invention would consider it obvious to continue the activation of the reaction in an uphole direction since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 	With respect to depending claims 7, 8, and 19, Snoswell discloses wherein light is released from the fiber optic cable by introducing light at one end of the fiber and internally reflecting within the core to reach the other end of the fiber ([0069]). With regard to the remaining alternatives, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such methods of releasing light from fiber optic cables. 	With respect to depending claims 9, 13, and 20, Snoswell discloses wherein the reaction is a photochemical reaction ([0003]-[0008], [0042], and [0104]). With regard to the remaining alternatives, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such methods of reactions resulting in sealant curing. 	With respect to depending claims 10 and 11, Snoswell discloses wherein the sealant comprises a polymerizable compound and photoinitiator ([0042] and [0104]). With regard to the remaining alternatives, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such sealants. 	With respect to depending claim 14, which is dependent upon claim 13, Snoswell discloses wherein the photochemical reaction is activated by light released from the fiber optic cable and contacting a photoinitator ([0003]-[0008], [0042], and [0104]). 	With respect to depending claim 15, which is dependent upon claim 14, Snoswell discloses wherein the photoinitator may be a cationic photoinitaitor ([0042] and [0104]). With regard to the remaining materials of the Markush group, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such materials as the photoinitiator. 	With respect to depending claim 16, which is dependent upon claim 14, Snoswell discloses wherein the photoinitiator reacts in the presence of ultra-violet or visible light (Abstract, [0008], and [0040]). 	With respect to depending claims 17 and 18, Snoswell discloses wherein light from the fiber optic cable may be in the infrared, ultra violet, and/or visible light range (Abstract, [0008], and [0040]). Although silent to wherein the light is initially in the infrared range and is upconverted via upconverters to the ultra violet and/or visible light range, as instantly claimed, the Office considers it obvious and well known in the art that ultra violet and visible light can be achieved by upconverting from infrared light.
 	With respect to independent claim 21, Snoswell discloses a system comprising: 	a fiber optic cable disposed proximate a sealant arranged within a casing or openhole section of a wellbore (Abstract, [0003]-[0008], [0014], [0015], [0057], [0069], and Figs. 1, 2, and 7), the fiber optic cable configured to activate a reaction of the sealant resulting in curing of the sealant ([0007], [0008], and [0042]). 	Regarding claim 21, Snoswell discloses a system comprising a fiber optic cable disposed promixate a sealant (Abstract, [0003]-[0008], [0014], [0015], [0057], [0069], and Figs. 1, 2, and 7). Although silent to wherein the fiber optic cable is disposed “within a sealant,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider placing the fiber optic cable within the sealant since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 Furthermore, placing the fiber optic cable within the sealant would improve the timing and effectiveness of the curing process. 	Further regarding claim 21, Snoswell discloses wherein the sealant is located in a casing or openhole section of a wellbore (Abstract, [0004], [0015], [0057], and Figs. 1, 2, and 7). Although silent to wherein the sealant is located “within an annulus between a casing and an inner surface of a wellbore,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider placing the sealant on the annular side of the casing since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397
 	Further regarding claim 21, Snoswell discloses a method of operating a fiber optic cable downhole, wherein the fiber optic cable “carr[ies] light from a light source elsewhere,” which “may for example be a... lamp elsewhere in the bottom hole assembly” ([0014] and [0069]). However, Snoswell fails to expressly recite wherein the light source elsewhere may be longitudinally extended along the casing, as instantly claimed (e.g. aboveground). Shah teaches a method of operating a fiber optic cable downhole, wherein the light source for the fiber optic cable “can be located either at the surface or downhole” ([0015]). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a surface source for the fiber optic cable since it “places the optical signal processing equipment at the surface, away from the adverse conditions typically found downhole” ([0016]). Furthermore, placing the light source at the surface, i.e., “wherein the fiber optic cable extends longitudinally along the casing,” as taught by Shah, amounts to nothing more than selecting from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397
 	Further regarding claim 21, the Examiner points out that the limitation of “scattering light in a gradient” is nothing more than a natural property of light and, as such, Snoswell’s disclosure of the transmission of light through the fiber optic cable anticipates the limitation. 	With respect to depending claim 22, Snoswell discloses wherein the activation of the reaction is by optical initiation by the fiber optic cable (Abstract, [0003]-[0008], [0014], and [0069]). With regard to the remaining alternative, the Office considers this as an obvious variant to that disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such a source of activation.

Response to Arguments
Applicant’s arguments filed 6/13/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674